                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 FREDERICK BURTON,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:18-CV-1037-RLM-MGG

 ST. JOSEPH COUNTY JAIL, et al.,


                          Defendants.

                              OPINION AND ORDER

      Frederick Burton, a prisoner without a lawyer, filed a complaint against

the St. Joseph County Jail, Nurse Lynn, Nurse Chris, and Aramark. Under 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Burton has sued the St. Joseph County Jail. Though the jail is where

these events occurred, it is a building, not a person or even a policy making unit

of government that can be sued pursuant to Title 42 U.S.C. 1983. Mr. Burton

can’t state a claim upon which relief can be granted against the St. Joseph

County Jail.
      Mr. Burton sues Nurse Lynn because he didn’t receive his insulin for two

weeks. Mr. Burton filed two grievances hen he didn’t get his insulin. Nurse Lynn

responded to one grievance indicating that the insulin had been ordered. A

different nurse responded to the other grievance and she, too, indicated that the

insulin had been ordered, but she indicated that it was ordered on a different

date than that given by Nurse Lynn. Under the Eighth Amendment, inmates are

entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To

establish liability, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that

a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate

indifference means that the defendant “acted in an intentional or criminally

reckless manner, i.e., the defendant must have known that the plaintiff was at

serious risk of being harmed and decided not to do anything to prevent that harm

from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). Mr. Burton hasn’t alleged facts from which it

can be inferred that Nurse Lynn was deliberately indifferent to his serious

medical needs. He describes medical errors, but negligence – even gross

negligence – doesn’t violate the Constitution. Lee v. Young, 533 F.3d 505, 509




                                       2
(7th Cir. 2008). This complaint doesn’t state a claim upon which relief can be

granted against Nurse Lynn.

      Mr. Burton alleges that Nurse Christen administered the wrong insulin on

one occasion. This, too, describes a medical error, not deliberate indifference.

The complaint doesn’t state a claim upon which relief can be granted against

Nurse Christen.

      Mr. Burton sues Aramark, alleging that Aramark, the private company

that provides meals at the jail, serves inmates a juice product containing

aspartame without explaining the side effects of drinking beverages containing

aspartame. Mr. Burton believes that the aspartame in the juice caused him to

suffer from headaches and ringing in the ears. A private company can be held

liable for constitutional violations when it performs a state function, West v.

Atkins, 487 U.S. 42 (1988), but Mr. Burton hasn’t alleged a constitutional

violation. Offering inmates beverages containing aspartame, a product found in

many food products sold in the United States, doesn’t violate the Constitution.

Hunter v. Yates, No. 1:07-CV-00151-AWI-SMS-PC, 2009 WL 233791, at *3 (E.D.

Cal. Jan. 30, 2009), report and recommendation adopted, No. 1:07-CV-00151-

AWI-SMS-PC, 2009 WL 1035358 (E.D. Cal. Apr. 17, 2009) (“Plaintiff's allegation

that beverages served at PVSP contain artificial sweeteners does not come close

to stating an Eighth Amendment violation.”) Mr. Burton doesn’t state a claim

upon which relief can be granted against Aramark.

      For these reasons, the case is DISMISSED pursuant to 28 U.S.C. § 1915A.




                                       3
SO ORDERED on May 28, 2019

                                 s/ Robert L. Miller, Jr.
                                 JUDGE
                                 UNITED STATES DISTRICT COURT




                             4
